DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Randy M. Braegger on 02/15/2022.



The application has been amended as follows: 
Cancel claim 17.
Claim 18, line 2: change “a bead filler height” to --a height of the first bead filler--. 
Last line of claim 18: change “the bead filler” to --the first bead filler--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to render obvious a run-flat tire comprising a plurality of carcass layers, a first bead filler rubber, a second bead filler rubber, and a side reinforcing rubber satisfying “within a range of 38% or more and 68% or less of the tire cross-sectional height in the tire radial direction being within a range of 90% or more and 100% or less of a maximum thickness of the side reinforcing rubber” and “at least in a range from a position in the tire radial direction of a rim check line to a position being 38% of the tire cross-sectional height outward from the reference position in the tire radial direction, a total thickness of the side reinforcing rubber, the first bead filler rubber, and the second bead filler rubber being within a range of 100% or more and 140% or less of the maximum thickness of the side reinforcing rubber” and in combination with the remaining subject matter of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/16/2022